Citation Nr: 0328850	
Decision Date: 10/24/03    Archive Date: 11/04/03

DOCKET NO.  00-01 250	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida



THE ISSUES

1.  Entitlement to service connection for residuals of a 
right great toe injury.  

2.  Entitlement to service connection for a headache 
disorder.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

R. A. Seaman, Associate Counsel




INTRODUCTION

The appellant is a veteran who served on active duty from 
January 1996 to March 1998.  This case is before the Board of 
Veterans' Appeals (Board) on appeal from an October 1999 
decision of the Department of Veterans Affairs (VA) Regional 
Office (RO) in St. Petersburg, Florida, which denied service 
connection for residuals of a right great toe injury, 
migraine headaches, and cervicitis/dysplasia.  The issues 
listed on the first page are all that remain of this appeal 
as the RO granted service connection for cervicitis/dysplasia 
in November 2002.  


REMAND

On November 9, 2000, the Veterans Claims Assistance Act of 
2000 (VCAA), (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107) became law.  The VCAA provides, among other 
things, for notice and assistance to claimants under certain 
circumstances, and the duty to notify the veteran includes 
the duty to tell her what evidence, if any, she is 
responsible for submitting to substantiate her claim.  See 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

In a decision on September 22, 2003, Paralyzed Veterans of 
America v. Secretary of Veterans Affairs (PVA ), No. 02-7007, 
-7008, -7009, -7010 (Fed. Cir. Sept. 22, 2003), the United 
States Court of Appeals for the Federal Circuit (Federal 
Circuit) invalidated the 30-day response period contained in 
38 C.F.R. § 3.159(b)(1) as inconsistent with 38 U.S.C. §  
5103(b)(1).  The Federal Circuit made a conclusion similar to 
the one reached in Disabled American Veterans, et al. v. 
Secretary of Veterans Affairs (DAV) 327 F.3d 1339 (2003) 
(reviewing a related Board regulation, 38 C.F.R. § 19.9).  
The Federal Circuit found that the 30-day period provided in 
§ 3.159(b)(1) to respond to a VCCA duty to notify was 
misleading and detrimental to claimants whose claims were 
prematurely denied short of the statutory one-year period 
provided for response.  

The veteran was provided an April 2001 letter, and a November 
2002 supplemental statement of the case (SSOC), which cited 
the changes in the law brought about by the VCAA and 
implementing regulations.  While the April 2001 letter 
informed the veteran that she should submit additional 
evidence within 60 days from the date of the letter, it 
further explained that additional evidence submitted within 
one year from the date of the letter would be accepted.  
However, the November 2002 SSOC cited the 30-day response 
period under 38 C.F.R. § 3.159(b)(1), now invalid as per PVA, 
supra.  Otherwise, notice requirements appear to be in 
compliance with Quartuccio, supra, as the veteran has been 
advised of what is needed to establish her claims, of what 
the record shows, and of her and VA's responsibilities in 
claims development.  As the case is being remanded anyway, 
clarification of VCAA notice response time provisions to 
assure compliance with PVA is advisable.

Furthermore, in a claim for disability compensation, the duty 
to assist includes conducting a thorough, contemporaneous 
medical examination, taking into account records of prior 
medical treatment so that the disability rating will be full 
and fair.  Green v. Derwinski, 1 Vet. App. 121 (1991).  Here, 
the service medical records show that the veteran suffered an 
injury to her right great toe when she dropped an iron on it 
in January 1996.  The records reveal an initial diagnosis of 
contusion on the right great toe, with hematoma.  Clinic 
records indicate continued complaints of, and treatment for, 
right great toe pain through May 1996.  Postservice medical 
evidence includes records from private health care providers, 
dated from October 1999 to January 2000, showing that the 
veteran complained of right great toe pain.  The records show 
a diagnosis of a post-traumatic deformity of the right great 
toenail.  A January 2000 record indicates the veteran was 
referred to a podiatrist; however, there are no podiatrist 
records associated with the claims folder.  In a January 2003 
written statement, the veteran reported that the toenail of 
her right great toe has not grown correctly since she injured 
it in service.  She stated that the toenail causes discomfort 
no matter what shoes she wears, her right great toe often 
becomes numb when she stands, and the toenail often comes off 
altogether.  

Regarding the claim of service connection for headaches, the 
service medical records include an August 1995 report of 
medical history on enlistment wherein the veteran reported 
that she experienced frequent and/or severe headaches.  The 
corresponding report of medical examination indicates that 
she was taking oral contraceptive pills (OCPs), the dosage of 
which was reduced because it was thought they caused 
headaches.  A February 1996 clinic record shows complaints of 
headaches, mainly around the veteran's temples, and diagnosis 
was minor headaches.  A January 1998 clinic record shows 
complaints of recurring headaches at the right temple behind 
the right eye over the prior year.  The veteran described the 
pain as constant, and she self-treated with Motrin and sleep.  
She reported that her headaches began with the use of OCPs.  
The examiner noted that the veteran had no history of head 
trauma or migraines.  The diagnosis was headaches, with oral 
contraceptive pills suspected as to etiology.  A March 1998 
clinic record indicates that the headaches were not 
alleviated even when the dosage of the oral contraceptive 
pills was lowered.  However, an undated clinic report 
indicates that the veteran experienced headaches only when 
using oral contraceptive pills that were "too strong," and 
she had no headaches when the strength of the OCPs was 
reduced.  A postservice private medical record dated in 
October 1999 shows complaints of chronic headaches, described 
as frontal and throbbing, over the prior 3 to 4 years.  The 
diagnosis on that report was chronic headaches secondary to 
food allergy.  A different private medical report dated in 
October 1999 indicates that the veteran had a history of very 
frequent migraine headaches.  It was reported that it could 
not be determined for sure "that [oral contraceptives] make 
[the] migraines worse."  The report indicates that the 
veteran was scheduled for magnetic resonance imaging (MRI) 
the following week; however, there is no MRI report 
associated with the claims folder.  

The record does not indicate that a medical opinion has been 
requested as to whether the right great toe disorder or 
headaches noted in the postservice medical evidence are in 
any way related to the veteran's service.  In light of the 
medical evidence outlined above, and to assure a full and 
fair adjudication of the veteran's claims, further 
development of medical evidence is needed.  

The veteran is advised that VA regulations provide that 
individuals for whom medical examinations have been 
authorized and scheduled are required to report for such 
examination.  38 C.F.R. § 3.326(a).  VA regulations also 
address the consequences of a failure to report for a 
scheduled VA medical examination, and provide that when 
entitlement to a benefit cannot be established or confirmed 
without a current VA examination or reexamination, and a 
claimant, without good cause, fails to report for such 
examination in an original compensation claim, the claim 
shall be rated based on the evidence of record.  38 C.F.R. § 
3.655. 

Accordingly, the case is REMANDED to the RO for the 
following:

1.  The RO must review the claims file 
and ensure that all VCAA notice 
obligations are satisfied in accordance 
with the decision in PVA, supra, as well 
as 38 U.S.C.A. §§ 5102, 5103, and 5103A, 
and any other applicable legal precedent.  
The veteran should be specifically 
notified of what she needs to establish 
entitlement to service connection for 
residuals of a right great toe injury and 
for headaches; of what the evidence 
shows; and of her and VA's respective 
responsibilities in evidence development, 
as well as that there is a year provided 
for response to VCAA notice.  

2.  The RO should ask the veteran to 
identify all health care providers that 
have treated her for residuals of a right 
great toe injury and/or headaches from 
January 2000 to the present, then obtain 
records of such treatment from all 
sources identified.  

3.  The RO should arrange for an 
appropriate VA examination of the veteran 
to determine whether, at least as likely 
as not, she has a right great toe 
disorder that resulted from an injury in 
service (or whether any such disorder is 
due to other etiology).  The examiner 
should further determine whether the 
veteran has a chronic headache disorder 
that, at least as likely as not, is 
related to service (or whether any such 
disorder is due to other etiology).  The 
veteran's claims file must be reviewed by 
the examiner in conjunction with the 
examination.  The examiner must explain 
the rationale for the opinions given.  

4.  The RO should then review the claims 
of service connection for residuals of a 
right great toe injury and for headaches 
in light of all evidence added to the 
record since their last previous review 
of the claims.  If either remains denied, 
the RO should provide the veteran and her 
representative an appropriate SSOC, and 
give them the requisite period of time to 
respond.  The case should then be 
returned to the Board, if in order, for 
further appellate review. 

The veteran has the right to submit additional evidence and 
argument on the matters the Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim 
must be afforded expeditious treatment by the RO.  The law 
requires that all claims that are remanded by the Board for 
additional development or other appropriate action must be 
handled in an expeditious manner.  



	                  
_________________________________________________
	GEORGE R. SENYK 
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).


